Exhibit 10.2
EXECUTION COPY

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT


 
AMENDMENT NO. 1, dated as of February 24, 2011 (this “Agreement”), to the Second
Amended and Restated Note Purchase and Private Shelf Agreement dated as of
November 25, 2008 (as amended, restated or otherwise modified from time to time,
the “Shelf Agreement”), among KINRO, INC., an Ohio corporation (“Kinro”),
LIPPERT COMPONENTS, INC., a Delaware corporation (“Lippert Components”; and
together with Kinro, collectively, the “Co-Issuers”), DREW INDUSTRIES
INCORPORATED, a Delaware corporation (the “Parent”, and together with the
Co-Issuers, collectively, the “Obligors”), the other Credit Parties (as defined
in the Shelf Agreement) party hereto, and PRUDENTIAL INVESTMENT MANAGEMENT, INC.
(“Prudential”).
 
RECITALS:
 
A.
Pursuant to the Shelf Agreement, the Co-Issuers authorized the issuance and sale
from time to time (within limits prescribed by Prudential under the Shelf
Agreement) of their joint and several (i) fixed interest rate senior promissory
notes in the maximum aggregate principal amount of up to $125,000,000, and (ii)
floating interest rate senior promissory notes in the maximum aggregate
principal amount set forth in the Shelf Agreement (collectively, all of the
notes that have been issued under the Shelf Agreement shall be referred to
herein as the “Notes”).

 
B.
There are no Notes currently outstanding.

 
C.
The Co-Issuers have requested certain amendments to the Shelf Agreement and,
subject to the terms and conditions of this Agreement, Prudential has agreed to
such amendments.

 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT:
 
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.
DEFINITIONS.

 
Except as otherwise defined in this Agreement, capitalized terms used herein and
not defined herein shall have the meanings ascribed to them in the Shelf
Agreement.
 
2.
AMENDMENTS.

 
Subject to the satisfaction of the conditions set forth in Section 4 hereof, the
Shelf Agreement is hereby amended, as of the Effective Date, in the manner
specified in Exhibit A to this Agreement (the “Amendments”) and made a part
hereof.
 
3.
WARRANTIES AND REPRESENTATIONS OF THE CO-ISSUERS.

 
To induce Prudential to enter into this Agreement, and to consent to the
Amendments, each of the Co-Issuers warrants and represents to Prudential that:
 
3.1           Organization; Power and Authority.
 
Each Obligor is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, except where the failure to be
licensed or qualified would not reasonably be expected to have a Material
Adverse Effect.  Each Obligor has the necessary corporate power and authority to
execute and deliver this Agreement and to perform the provisions hereof.
 
3.2           Authorization, etc.
 
This Agreement has been duly authorized by all necessary corporate action on the
part of the Obligors, and, assuming due authorization, execution and delivery by
the other parties hereto, this Agreement constitutes a legal, valid and binding
obligation of the Obligors, enforceable in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
3.3           No Defaults.
 
No Default or Event of Default has occurred and is continuing, either before or
after giving effect to the Amendments.
 
3.4           Governmental Authorizations, Etc.
 
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained by any Obligor in
connection with the execution, delivery or performance by such Obligor of this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3.5           Effect of Amendments.
 
The Shelf Agreement as hereby amended shall continue in full force and effect.
 
3.6           Consents.
 
The Obligors have obtained any and all necessary consents to this Agreement
under the Bank Credit Agreement.
 
3.7           New Subsidiary Guarantors.
 
The following is a complete list of the Persons that have become Subsidiaries of
the Parent since the date of the Shelf Agreement (each a “New Subsidiary
Guarantor”, and collectively, the “New Subsidiary Guarantors”), each of which is
becoming an additional Credit Party and the equity interests in which are being
pledged to the Collateral Agent, all pursuant to the appropriate documentation,
as of the date hereof: KM Realty, LLC, an Indiana limited liability company, and
KM Realty II, LLC, an Indiana limited liability company.
 
3.8           Trailair, Inc.
 
Trailair, Inc., a Missouri corporation and wholly-owned subsidiary of Lippert
Components (“Trailair”), is in the process of being dissolved and has no assets
or liabilities.
 
3.9           Pledgors.
 
Each Person that is a pledgor under the Pledge Agreement (as defined in the Bank
Credit Agreement) is a Pledgor (as defined in the Pledge Agreement) under the
Pledge Agreement.
 
3.10           Credit Parties.
 
Each Borrower (as defined in the Bank Agreement) or Guarantor (as defined in the
Bank Agreement) is a Credit Party.
 
4.
CONDITIONS PRECEDENT.

 
The Amendments shall become effective as of December 15, 2010 (the “Effective
Date”) upon the satisfaction of the following conditions precedent:
 
4.1           Execution and Delivery of this Agreement.
 
All parties hereto shall have executed and delivered a counterpart of this
Agreement.
 
4.2           Consent to this Agreement.
 
The Required Lenders shall have executed and delivered to Prudential a written
consent to this Agreement, in form and substance satisfactory to Prudential.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3           Bank Credit Agreement Amendment.
 
Prudential shall have received a fully executed copy of an amendment to the Bank
Credit Agreement in form and substance satisfactory to Prudential (the “Bank
Amendment”).
 
4.4           Subsidiary Joinder to Subsidiary Guarantee Agreement.
 
Prudential shall have received a fully executed Subsidiary Joinder to Subsidiary
Guarantee Agreement from each of the New Subsidiary Guarantors, dated the date
hereof, in form and substance satisfactory to Prudential.
 
4.5           Supplement to Pledge and Security Agreement.
 
Prudential shall have received a fully executed Supplement to Pledge and
Security Agreement, dated the date hereof, from Kinro Manufacturing, Inc., a
Delaware corporation (“Kinro Manufacturing”), in favor of the Security Trustee,
in form and substance satisfactory to Prudential.
 
4.6           Consent, Waiver and Recognition Agreement.
 
Prudential shall have received a fully executed Consent, Waiver and Recognition
Agreement (LLC) from each of the New Subsidiary Guarantors, dated the date
hereof, by and between such New Subsidiary Guarantor and Kinro Manufacturing in
favor of the Security Trustee, in form and substance satisfactory to Prudential.
 
4.7           Supplement to Subordination Agreement.
 
Prudential shall have received a fully executed Supplement to Subordination
Agreement from each of the New Subsidiary Guarantors, dated the date hereof, by
and between such New Subsidiary Guarantor and Prudential, in form and substance
satisfactory to Prudential.
 
4.8           Confirmation, Reaffirmation and Amendment Documents.
 
Prudential shall have received the following documents, each duly executed and
delivered by the part or parties thereto and in form and substance satisfactory
to Prudential:
 
(a)           Confirmation, Reaffirmation and Amendment of Parent
GuaranteeAgreement, dated as of the date hereof, executed by the Parent and
Prudential;
 
(b)           Confirmation, Reaffirmation and Amendment of Subsidiary
GuaranteeAgreement, dated as of the date hereof, executed by each of the
Subsidiary Guarantorsand Prudential;
 
(c)           Confirmation, Reaffirmation and Amendment of
SubordinationAgreement, dated as of the date hereof, by and among the Credit
Parties and Prudential;and
 
(d)           Confirmation, Reaffirmation and Amendment of Pledge and
SecurityAgreement, dated as of the date hereof, executed by the Obligors and the
SubsidiaryGuarantors (other than any Subsidiary Guarantors that are limited
liability companies or limited partnerships) in favor of the Security Trustee.
 
 
4

--------------------------------------------------------------------------------

 
 
4.9           UCC-1 Financing Statement for Kinro Manufacturing.
 
Prudential shall have received a copy of a filed UCC-1 financing statement for
Kinro Manufacturing with the appropriate secretary of state, naming the Security
Trustee as secured party for the benefit of the holders from time to time of the
Notes.
 
4.10           Costs and Expenses.
 
The Co-Issuers shall have paid all costs and reasonable expenses of Prudential
relating to this Agreement due on the execution date hereof in accordance with
Section 7.7 hereof (including, without limitation, any reasonable attorney’s
fees and disbursements).
 
4.11           Representations and Warranties.
 
The representations and warranties set forth in Section 3 hereof shall be true
and correct.
 
4.12           Proceedings Satisfactory.
 
Prudential and its special counsel shall have received copies of such documents
and papers (whether or not specifically referred to above in this Section 4) as
they may have reasonably requested prior to such date and such documents shall
be in form and substance satisfactory to them.
 
5.
COVENANTS.

 
5.1           Trailair, Inc.
 
The Co-Issuers covenant that no later than May 25, 2011, they will deliver to
Prudential documents evidencing the dissolution of Trailair, in form and
substance satisfactory to Prudential.
 
5.2           Amendment to Intercreditor Agreement.
 
The Co-Issuers covenant that no later than March 28, 2011, they will deliver to
Prudential a duly executed amendment to the Intercreditor Agreement, by and
among the Bank Lenders, JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Bank Lenders and as Collateral Agent, Prudential,
each of the holders from time to time of the Notes and the Security Trustee, in
form and substance satisfactory to Prudential.
 
5.3           Additional UCC-1 Financing Statements.
 
The Co-Issuers covenant that no later than March 28, 2011, they will deliver to
Prudential copies of filed UCC-1 financing statements for each of the Parent,
Lippert Components, Kinro Holding, Inc., Lippert Tire & Axle, Inc., Lippert Tire
& Axle Holding, Inc., and Lippert Holding, Inc., with the appropriate secretary
of state, naming the Security Trustee as secured party for the benefit of the
holders from time to time of the Notes.
 
 
5

--------------------------------------------------------------------------------

 
 
6.
CONSENT.

 
6.1           Consent to Bank Amendment.
 
Pursuant to paragraph 6O of the Shelf Agreement and Section 10(a) of the
Intercreditor Agreement, the Obligors and their respective Subsidiaries, the
Administrative Agent (as defined in the Intercreditor Agreement), the Collateral
Agent and the Lenders are all prohibited from amending the Bank Credit Agreement
in any material respect without the prior written consent of the Required
Holders.  The Required Holders hereby consent to the Bank Amendment.
 
6.2           Limitation of Consent.
 
The consent set forth in Section 6.1 above is limited to the express terms
hereof.  It shall not be, and shall not be deemed to be, a course of action with
respect thereto upon which the Obligors may rely in the future, and each Obligor
hereby expressly waives any claim to such effect.
 
7.
MISCELLANEOUS.

 
7.1           Effect of Amendments.
 
Except as expressly provided herein, (a) no terms or provisions of any agreement
are modified or changed by this Agreement, (b) the terms of this Agreement shall
not operate as a waiver by Prudential of, or otherwise prejudice Prudential’s
rights, remedies or powers under, the Shelf Agreement or any other Transaction
Document, or under any applicable law and (c) the terms and provisions of the
Shelf Agreement and the other Transaction Documents shall continue in full force
and effect.
 
7.2           Default Under This Agreement.
 
It shall be an immediate Event of Default under the Shelf Agreement if the
Co-Issuers shall fail to comply with any of the covenants in Section 5 herein,
or if any representation or warranty by the Co-Issuers herein is materially
incomplete, incorrect, or misleading as of the date hereof.
 
7.3           Successors and Assigns.
 
This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto.
 
7.4           Section Headings, etc.
 
The titles of the Sections appear as a matter of convenience only, do not
constitute a part hereof and shall not affect the construction hereof.  The
words “herein,” “hereof,” “hereunder,” and “hereto” refer to this Agreement as a
whole and not to any particular Section or other subdivision.
 
 
6

--------------------------------------------------------------------------------

 
 
7.5           Governing Law.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
 
7.6           Waivers and Amendments.
 
Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.
 
7.7           Costs and Expenses.
 
Whether or not the Amendments become effective, the Co-Issuers confirm their
obligations under paragraph 13B of the Shelf Agreement and agree that, on the
execution date hereof (or if an invoice is delivered subsequent to such date or
if the Amendments do not become effective, promptly and in any event within 10
days of receiving any statement or invoice therefor), the Co-Issuers will pay
all out-of-pocket fees, costs and expenses reasonably incurred by Prudential
relating to this Agreement, including, but not limited to, the statement for
reasonable fees and disbursements of Bingham McCutchen LLP, special counsel to
Prudential, presented to the Co-Issuers on or before the execution date
hereof.  The Co-Issuers will also promptly pay (in any event within 10 days),
upon receipt of any statement thereof, each additional statement for reasonable
fees and disbursements of special counsel to Prudential rendered after the
execution date hereof in connection with this Agreement.
 
7.8           Execution in Counterpart.
 
This Agreement may be executed in any number of counterparts (including those
transmitted by electronic transmission (including, without limitation, facsimile
and e-mail)), all of which taken together shall constitute one and the same
agreement.  Delivery of an executed signature page by facsimile or electronic
transmission shall be as effective as delivery of a manually signed counterpart
hereof.
 
7.9           Entire Agreement.
 
This Agreement constitutes the final written expression of all of the terms
hereof and is a complete and exclusive statement of those terms.
 
7.10           Credit Party Ratification.
 
Each Credit Party hereby confirms, ratifies and agrees that the Transaction
Documents executed by it and/or its predecessors continue to be valid and
enforceable against it in accordance with their respective terms as of the date
hereof.


 
[Remainder of page intentionally left blank.  Next page is signature page.]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf by a duly authorized officer or agent thereof, as the case may
be, as of the date first above written.
 

 
KINRO, INC.
LIPPERT COMPONENTS, INC.
           
By:
/s/        Name        Title           

 

 
DREW INDUSTRIES INCORPORATED
           
By:
/s/        Name        Title           

 

 
COIL CLIP, INC.
KINRO MANUFACTURING, INC.
LD REALTY, INC.
LIPPERT COMPONENTS MANUFACTURING, INC.
LIPPERT TIRE & AXLE, INC.
LTM MANUFACTURING, L.L.C.
ZIEMAN MANUFACTURING COMPANY
TRAILAIR, INC.
           
By:
/s/        Name        Title           

 

 
KINRO HOLDING, INC.
LIPPERT HOLDING, INC.
LIPPERT TIRE & AXLE HOLDING, INC.
           
By:
/s/        Name        Title           

 
 
 
 
 
[Signature Page to Amendment No. 1 to
Second Amended and Restated Note Purchase and Private Shelf Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
BBD REALTY TEXAS LIMITED PARTNERSHIP
KINRO TENNESSEE LIMITED PARTNERSHIP
KINRO TEXAS LIMITED PARTNERSHIP
    By:    Kinro Manufacturing, Inc.,
general partner of each of the above
                   
By:
/s/        Name        Title           

 

  LIPPERT COMPONENTS TEXAS LIMITED PARTNERSHIP
LIPPERT TIRE & AXLE TEXAS LIMITED PARTNERSHIP
    By:  Lippert Components Manufacturing, Inc.,
general partner of each of the above
                   
By:
/s/        Name        Title           

 

 
KM REALTY, LLC
KM REALTY II, LLC
           
By:
/s/        Name        Title           

 
 
 
 
 
[Signature Page to Amendment No. 1 to
Second Amended and Restated Note Purchase and Private Shelf Agreement]
 
 

--------------------------------------------------------------------------------

 

The foregoing is hereby agreed to as of the date first above written.

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.            
By:
      Name:        Title:            

 
 
 
 
 
 
 
 
 
 


[Signature Page to Amendment No. 1 to
Second Amended and Restated Note Purchase and Private Shelf Agreement]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


AMENDMENTS TO
SHELF AGREEMENT


1.
The Shelf Agreement is hereby amended by deleting the reference on the cover
page to “$125,000,000” and inserting “$150,000,000” in lieu thereof.

 
2.
Paragraph 1D of the Shelf Agreement is hereby amended by deleting the reference
to “$125,000,000” and inserting “$150,000,000” in lieu thereof.

 
3.
Paragraph 2A of the Shelf Agreement is hereby amended by deleting the reference
to “$125,000,000” and inserting “$150,000,000” in lieu thereof.

 
4.
Paragraph 2B of the Shelf Agreement is hereby amended and restated in its
entirety to read as follows:

 
“2B.           Issuance Period.  Shelf Notes may be issued and sold pursuant to
this Agreement until the earlier of (i) February 24, 2014 and (ii) the thirtieth
day after Prudential shall have given to the Co-Issuers, or the Co-Issuers shall
have given to Prudential, written notice stating that it elects to terminate the
issuance and sale of Shelf Notes pursuant to this Agreement (or if such
thirtieth day is not a Business Day, the Business Day next preceding such
thirtieth day).  The period during which Shelf Notes may be issued and sold
pursuant to this Agreement is herein called the “Issuance Period”.”
 
5.
Paragraph 5K of the Shelf Agreement is hereby amended by adding the following
sentence to the end thereof:

 
“To the extent not covered above, (i) if any Credit Party is not a party to the
Pledge Agreement at the time it forms or acquires a Subsidiary, such Credit
Party shall become a party to the Pledge Agreement pursuant to one or more
instruments or agreements satisfactory in form and substance to the Security
Trustee and the Required Holders simultaneously with the formation or
acquisition of such Subsidiary, and (ii) if any Person described in clauses (a),
(b) or (c) above has any existing Subsidiaries at the time it becomes a Credit
Party, such Person shall become a party to the Pledge Agreement pursuant to one
or more instruments or agreements satisfactory in form and substance to the
Security Trustee and the Required Holders simultaneously with becoming a Credit
Party.”
 
6.
Paragraph 6J of the Shelf Agreement is hereby amended and restated in its
entirety to read as follows:

 
“6J. [Intentionally Omitted]”
 
7.
Paragraph 6K of the Shelf Agreement is hereby amended and restated in its
entirety to read as follows:

 
“6K.           Leverage Ratio.  The Obligors shall maintain a maximum Leverage
Ratio of not more than 2.50:1.00, calculated as of the end of each fiscal
quarter of the Parent ending on or after October 31, 2010.”
 
 
Exhibit A
 
 

--------------------------------------------------------------------------------

 
 
8.
The definition of “EBITDA” in paragraph 10B of the Shelf Agreement is hereby
amended and restated in its entirety to read as follows:

 
“EBITDA” shall mean, for any period in issue, the sum of, without duplication,
income before income taxes for such period, plus, to the extent deducted in
determining income for such period, Interest Charges, depreciation, amortization
of tangible or intangible assets, plus (x) any non-cash charges relating to the
impairment of goodwill and non-cash expenses in connection with stock-based
compensation, extraordinary gains (or losses) and any gains (or losses) from the
sale or disposition of assets other than in the ordinary course of business and
(y) such other non-cash charges as the Required Holders may consent to in
writing; all on a consolidated basis for the Parent and its Subsidiaries and all
calculated in accordance with GAAP.
 
9.
The definition of “Minimum Debt Service Ratio” in paragraph 10B of the Shelf
Agreement is hereby amended and restated in its entirety to read as follows:

 
“Minimum Debt Service Ratio” shall mean, on any date of determination, the ratio
of (i) EBITDA for the period of four consecutive fiscal quarters then most
recently ended, minus (A) Capital Expenditures made during such period, and (B)
Restricted Payments during such period (but excluding Restricted Payments made
in the form of dividends and stock buybacks, but only to the extent these
Restricted Payments do not exceed the aggregate sum of $55,000,000 calculated
beginning from December 15, 2010 until January 1, 2016), to (ii) the current
portion of Consolidated Indebtedness (as determined as of such determination
date), plus Interest Charges for the period of four consecutive fiscal quarters
then most recently ended, in each case determined on a Pro Forma Basis.
 
10.
The definition of “Permitted Loans and Investments” in paragraph 10B of the
Shelf Agreement is hereby amended and restated in its entirety to read as
follows:

 
“Permitted Loans and Investments” shall mean (i) subject to paragraph 6D(vi)
hereof, investments, loans and advances by any Credit Party and any of its
Subsidiaries in and to Wholly-Owned Subsidiaries; (ii) capital stock of the
Parent; (iii) investments in commercial paper and loan participations maturing
within 270 days from the date of acquisition thereof having, at such date of
acquisition, a rating of A-1 or P-1 or better from Standard & Poor's
Corporation, Moody's Investors Service, Inc. or by another nationally recognized
credit rating agency; (iv) direct obligations of, or obligations the principal
of or interest on which are unconditionally guaranteed by the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America) (or by any other
foreign government of equal or better credit quality), in each case maturing
within one year from the date of acquisition thereof; (v) investments in
certificates of deposit, banker's acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank which is (x) on the Federal Reserve Board’s list
of the top 50 bank holding companies (or is a subsidiary thereof) or (y) to the
extent not within (x), Citizens Bank (Michigan); (vi) fully collateralized
repurchase agreements, having terms of less than 90 days, for government
obligations of the type specified in (iv) above with a commercial bank or trust
company meeting the requirements of (v) above; and (vii) investments in addition
to those permitted by clauses (i) through (vi), including acquisitions of the
assets or stock or other securities of any Person, provided, however, that (x)
the amount paid for any acquisition of the assets or stock or other securities
of any one Person and its affiliates and subsidiaries shall not exceed
$30,000,000 (determined, with respect to the aggregate amount paid for such
acquisition, including estimated earn out payments, determined in accordance
with GAAP), (y) any such acquisition which shall be in an amount of $20,000,000
or greater (determined, with respect to the aggregate amount paid for such
acquisition, including estimated earn out payments, determined in accordance
with GAAP) shall require the submission by the Obligors, as a further condition
of its being a part of the Permitted Loans and Investments, to the holders of
Notes of a pro forma compliance certificate not less than fourteen days prior to
the closing thereof and (z) the aggregate amount paid for any such acquisitions
from all Persons on or after December 15, 2010 shall not exceed $150,000,000 in
the aggregate (determined, with respect to the aggregate amount paid for such
acquisitions, including estimated earn out payments, determined in accordance
with GAAP) without having received the consent of the Required Holders and,
prior to the expiration of the Issuance Period, Prudential, and any acquisitions
not satisfying all of the requirements of this proviso shall be deemed, in their
entirety, not to be Permitted Loans and Investments.
 
11.
The Shelf Agreement is hereby amended by deleting Schedule 3A(1) thereto and
inserting Schedule 3A(1) attached hereto in lieu thereof.

 
 
Exhibit A
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 3A(1)
 
INITIAL SUBSIDIARY GUARANTORS AND PLEDGORS
 


Parent Company
 
Business
Jurisdiction of
Percent of
   
Form
Organization
Ownership
         
Drew Industries Incorporated
                 
Kinro, Inc.
 
Corp
Ohio
100%
c/o Kinro Texas LTD Partnership
       
4381 Green Oaks Blvd. West
       
Suite 200
       
Arlington, TX 76016
                 
Lippert Tire & Axle, Inc.
 
Corp
Delaware
100%
c/o Lippert Components Mfg, Inc.
       
2703 College Avenue
       
Goshen, IN 46528
                 
Lippert Components, Inc.
 
Corp
Delaware
100%
c/o Lippert Components Mfg, Inc.
       
2703 College Avenue
       
Goshen, IN 46528
                 
Lippert Components, Inc.
                 
Lippert Components Mfg, Inc.
 
Corp
Delaware
100%
2703 College Avenue
       
Goshen, IN 46528
                 
Lippert Holding, Inc.
 
Corp
New York
100%
200 Mamaroneck Avenue
       
White Plains, NY 10601
                 
Coil Clip, Inc.
 
Corp
Delaware
100%
c/o Lippert Components Mfg, Inc.
       
2703 College Avenue
       
Goshen, IN 46528
                 
LD Realty, Inc.
 
Corp
Delaware
100%
c/o Lippert Components Mfg, Inc.
       
2703 College Avenue
       
Goshen, IN 46528
                 

 
Schedule 3A(1)
 
 

--------------------------------------------------------------------------------

 
 
 
Parent Company
 
Business
Jurisdiction of
Percent of
   
Form
Organization
Ownership
         
Lippert Components, Inc. (cont’d)
                 
LTM Manufacturing L.L.C.
 
L.L.C.
Kansas
100%
c/o Lippert Components Mfg, Inc.
       
2703 College Avenue
       
Goshen, IN 46528
                 
Zieman Manufacturing Company
 
Corp
California
100%
c/o Lippert Components Mfg, Inc.
       
2703 College Avenue
       
Goshen, IN 46528
                 
Trailair, Inc.
 
Corp
Missouri
100%
c/o Lippert Components Mfg, Inc.
       
2703 College Avenue
       
Goshen, IN 46528
                 
Kinro, Inc.
                 
Kinro Holding, Inc.
 
Corp
New York
100%
200 Mamaroneck Avenue
       
Suite 301
       
White Plains, NY 10601
                 
Kinro Manufacturing Inc.
       
c/o Kinro Texas LTD Partnership
 
Corp
Delaware
100%
4381 Green Oaks Blvd. West
       
Suite 200
       
Arlington, TX 76016
                 
Lippert Tire & Axle, Inc.
                 
Lippert Tire & Axle Holding, Inc.
 
Corp
New York
100%
200 Mamaroneck Avenue
       
Suite 301
       
White Plains, NY 10601
                 
Lippert Tire & Axle
 
Partnership
Texas
1%
Texas Ltd Partnership
 
(General Partner)
   
c/o Lippert Components Mfg, Inc.
       
2703 College Avenue
       
Goshen, IN 46528
       

 
 
Schedule 3A(1)
 
 

--------------------------------------------------------------------------------

 
 
 
Parent Company
 
Business
Jurisdiction of
Percent of
   
Form
Organization
Ownership
         
Kinro Holding, Inc.
                 
Kinro Texas Ltd Partnership
 
Partnership
Texas
99%
4381 Green Oaks Blvd West
 
(Ltd Partner)
   
Suite 200
       
Arlington, TX 76016
                 
Kinro Tennessee Ltd
 
Partnership
Tennessee
99%
Partnership
 
(Ltd Partner)
   
311 Greenway Blvd
       
Dayton, TN 37321
                 
BBD Realty Texas
 
Partnership
Texas
99%
Ltd Partnership
       
c/o Kinro Texas LTD Partnership
 
(Ltd Partner)
   
4381 Green Oaks Blvd West
       
Suite 200
       
Arlington, TX 76016
                 
Kinro Manufacturing, Inc.
                 
Kinro Texas Ltd Partnership
 
Partnership
Texas
1%
4381 Green Oaks Blvd West
 
(General Partner)
   
Suite 200
       
Arlington, TX 76016
                 
Kinro Tennessee Ltd
 
Partnership
Tennessee
1%
Partnership
 
(General Partner)
   
311 Greenway Blvd
       
Dayton, TN 37321
                 
BBD Realty Texas
 
Partnership
Texas
1%
Ltd Partnership
 
(General Partner)
   
c/o Kinro Texas LTD Partnership
       
4381 Green Oaks Blvd West
       
Suite 200
       
Arlington, TX 76016
       

 
 
Schedule 3A(1)
 
 

--------------------------------------------------------------------------------

 
 

         
Parent Company
 
Business
Jurisdiction of
Percent of
   
Form
Organization
Ownership
         
Kinro Manufacturing, Inc. (cont’d)
                 
KM Realty, LLC
 
L.L.C.
Indiana
100%
c/o Kinro Texas LTD Partnership
       
4381 Green Oaks Blvd West
       
Suite 200
       
Arlington, TX 76016
                 
KM Realty II, LLC
 
L.L.C.
Indiana
100%
c/o Kinro Texas LTD Partnership
       
4381 Green Oaks Blvd West
       
Suite 200
       
Arlington, TX 76016
                 
Lippert Tire & Axle Holding, Inc.
                 
Lippert Tire & Axle
 
Partnership
Texas
99%
Texas Ltd Partnership
 
(Ltd Partner)
   
c/o Lippert Components Mfg, Inc.
       
2703 College Avenue
       
Goshen, IN 46528
                 
Lippert Components Mfg, Inc.
                 
Lippert Components
 
Partnership
Texas
1%
Texas Ltd Partnership
 
(General Partner)
   
c/o Lippert Components Mfg, Inc.
       
2703 College Avenue
       
Goshen, IN 46528
                 
Lippert Holding, Inc.
                 
Lippert Components
 
Partnership
Texas
99%
Texas Limited Partnership
 
(Ltd Partner)
   
c/o Lippert Components Mfg, Inc.
       
2703 College Avenue
       
Goshen, IN 46528
       



Other


Zieman Manufacturing Company has an investment of $10,000 for one nonvoting
redeemable preferred share for Arlington Insurance Company, Ltd. Segregated
account #007.  Arlington is the off-shore captive for California Workers
compensation through Liberty Mutual.
 
 
Schedule 3A(1)

--------------------------------------------------------------------------------

 